In a proceeding pursuant to CELR article 78 to review a determination of the New York State Division of Housing and Community Renewal dated October 3, 2008, which denied its petition for administrative review of an order of the Rent Administrator dated May 8, 2008, directing a reduction in the amount of rent payable for a rent-regulated apartment based on failure to provide adequate services, the petitioner appeals from a judgment of the Supreme Court, Queens County (J. Golia, J.), dated May 11, 2009, which denied the petition and dismissed the proceeding.
*1054Ordered that the judgment is affirmed, with costs.
Where a rational basis exists in the record to support a determination of the Division of Housing and Community Renewal (hereinafter the DHCR), that determination will be sustained (see Matter of 333 E. 49th Assoc., LP v New York State Div. of Hous. & Community Renewal, Off. of Rent Admin., 9 NY3d 982 [2007]; Matter of 68 Apt. Assoc., Inc. v New York State Div. of Hous. & Community Renewal, 71 AD3d 1031 [2010]; Matter of 508 Realty Assoc., LLC v New York State Div. of Hous. & Community Renewal, 61 AD3d 753, 754-755 [2009]).
Here, the determination of the Rent Administrator for the DHCR that the petitioner did not provide adequate services, and that there should be a corresponding reduction in rent, is supported by a rational basis given the record of inspections of the subject premises and the evidence that the tenant provided access for residential services to be performed (see Matter of 333 E. 49th Assoc., LP v New York State Div. of Hous. & Community Renewal, Off. of Rent Admin., 9 NY3d 982 [2007]; Matter of 68 Apt. Assoc., Inc. v New York State Div. of Hous. & Community Renewal, 71 AD3d 1031 [2010]; Matter of Dayton Seaside Assoc. No. 2. v New York State Div. of Hous. & Community Renewal, 271 AD2d 529, 529-530 [2000]; Matter of Bel Air Leasing Ltd. Partnership v Division of Hous. & Community Renewal, 259 AD2d 542, 543 [1999]). Mastro, J.P., Covello, Angiolillo and Lott, JJ., concur.